DETAILED CORRESPONDENCENotice of AIA  status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims and remarks filed 1/8/2021 are persuasive in reiterating that the process for the preparation of nanoparticles of nanoparticles of a poly(alkyl cyanoacrylate) homopolymer or copolymer, wherein said method comprises, in a single step, the anionic polymerisation of an oil-in-water miniemulsion, wherein said miniemulsion comprises: (i) at least one alkyl cyanoacrylate monomer; (ii) at least two different polyalkylene glycols independently selected from the group consisting of polyethylene glycols (PEG), polypropylene glycols (PPG), and copolymers thereof, and (iii) optionally one or more active agents, wherein at least one of said polyalkylene glycols initiates the single step anionic polymerisation reaction, is not found in the prior art, and is therefore novel and unobvious.
The prior art references under 35 U.S.C. § 103(a) over Chen et al. (US 20120132346 A1) hereinafter Chen in view of Cohn et al. (US 20030082235 Al) hereinafter Cohn, Wu et al. (“Well-Defined Poly(butyl cyanoacrylate) Nanoparticles via Miniemulsion Polymerization”, 2009) hereinafter Wu and Gref et al. (“The controlled intravenous delivery of drugs using PEG-coated sterically stabilized nanospheres”, 1995) hereinafter Gref neither individually nor in combination, provide a rationale to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 19-21 and 23-32 are directed to an allowable process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-18, 19, 270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARADHANA SASAN/Primary Examiner, Art Unit 1615